Citation Nr: 0831322	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-28 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to August 
1986.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is at the most 
manifested by Level II hearing acuity in the right ear and 
Level III hearing acuity in the left ear.

2.  Evidence associated with the claims file since the 
unappealed March 2003 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
hypertension, and does not raise a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for hypertension is not new and material; 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Evaluation

With respect to the veteran's claim for a compensable 
evaluation for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a March 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided notice 
that evidence was needed to show that bilateral hearing loss 
had increased in severity.  The letter stated that this 
evidence could be a statement from a doctor, containing 
physical and clinical findings, the results of any laboratory 
tests or x-ray examinations, and the dates of examinations 
and tests.  The letter also informed the veteran that he 
could submit statements from individuals who were able to 
describe from their knowledge and personal observations the 
manner in which bilateral hearing loss had become worse.  The 
letter did not, however, notify the veteran of the assignment 
of effective dates or disability evaluations or provide 
notice that there must be evidence of the effect of the 
disorder on employment and daily life, notice of the specific 
requirements of the diagnostic code to qualify for a higher 
rating, or notice of the application of diagnostic codes and 
disability ratings.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although notice errors are presumed 
prejudicial, reversal is not required if VA demonstrates that 
the error or errors did not affect the essential fairness of 
the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication); Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007) (noting that notice deficiencies 
are prejudicial unless VA shows that the purpose of the 
notice was not frustrated).  Here, the essential fairness of 
the adjudication was not affected because a reasonable person 
would be expected to understand what was needed:  the veteran 
was informed of the above requirements in the March 2003 and 
March 2006 rating decisions, April 2007 and August 2007 
notice letters, a July 2006 statement of the case, and June 
2007, August 2007, and September 2007 supplemental statements 
of the case, and the veteran was represented throughout the 
process by an accredited veterans service organization.  See 
Sanders, 487 F.3d at 889.  Moreover, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v, 487 
F.3d at 896; Sanders, 487 F.3d at 889.
 
The veteran's service medical records, VA medical treatment 
records, VA audiological examinations, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no other indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate when the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

By a December 1986 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective August 14, 1986.  In May 1989 and 
February 1994 rating decisions, the RO denied a compensable 
evaluation.  In a June 1996 Board decision, the Board denied 
a compensable evaluation.  In a March 2006 rating decision, 
the RO denied a compensable evaluation.  The veteran filed a 
notice of disagreement in March 2006 and a substantive appeal 
in September 2006.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  
The Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity for VA purposes, to Level XI, 
for profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  An examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85.

In a March 2003 VA audiological examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
25
45
45
LEFT
20
35
45
70
95

The right ear average puretone decibel loss was 38.  The left 
ear average puretone decibel loss was 61.  The diagnosis was 
mild to severe sensorineural hearing loss in the left ear and 
a moderate to severe high frequency sensorineural hearing 
loss in the right ear.  Speech discrimination testing 
revealed speech recognition ability of 94 percent in the 
right ear and 96 percent in the left ear.

In a February 2006 VA audiological examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
50
55
LEFT
35
50
50
70
95

The right ear average puretone decibel loss was 46.  The left 
ear average puretone decibel loss was 66.  The diagnosis was 
slight to mild sensorineural hearing loss from 250 to 2000 
Hertz, moderate to moderately severe sensorineural hearing 
loss from 3000 to 60000 Hertz, sloping to a severe hearing 
loss at 8000 Hertz in the right ear, and mild sensorineural 
hearing loss from 250 to 750 Hertz, a moderate sensorineural 
hearing loss from 1000 to 2000 Hertz, then sloping to a 
severe to profound sensorineural hearing loss from 3000 to 
8000 Hertz in the left ear.  Speech discrimination testing 
revealed speech recognition ability of 90 percent in the 
right ear and 86 percent in the left ear.


In a September 2007 VA audiological examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
55
55
LEFT
30
45
65
80
105

The right ear average puretone decibel loss was 46.25.  The 
left ear average puretone decibel loss was 73.75.  The 
diagnosis was mild to severe sensorineural hearing loss in 
the right ear and mild to profound hearing loss in the left 
ear.  Speech discrimination testing revealed speech 
recognition ability of 92 percent in the right ear and 90 
percent in the left ear.

The March 2003 VA audiological examination demonstrates that 
under the Schedule, the veteran's hearing impairment 
represents a Roman numeral designation of Level I in the 
right ear and Level II in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Using Table VII, the numeral designations 
of Level I hearing acuity in the right ear and Level II 
hearing acuity in the left ear translate to a noncompensable 
evaluation for hearing impairment.  See 38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.  

The February 2006 VA audiological examination demonstrates 
that under the Schedule, the veteran's hearing impairment 
represents a Roman numeral designation of Level II in the 
right ear and Level III in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Using Table VII, the numeral designations 
of Level II hearing acuity in the right ear and Level III 
hearing acuity in the left ear translate to a noncompensable 
evaluation for hearing impairment.  See 38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.  

The September 2007 VA audiological examination demonstrates 
that under the Schedule, the veteran's hearing impairment 
represents a Roman numeral designation of Level I in the 
right ear and Level III in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Using Table VII, the numeral designations 
of Level I hearing acuity in the right ear and Level III 
hearing acuity in the left ear translate to a noncompensable 
evaluation for hearing impairment.  See 38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.  An exceptional pattern of hearing impairment under 
the provisions of 38 C.F.R. § 4.86 has not been shown in this 
case.

Although hearing loss is shown by the evidence of record, the 
documented levels of hearing impairment do not merit a 
compensable rating under the Schedule.  The assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria from which the 
Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Accordingly, an initial compensable 
evaluation for bilateral hearing loss is not warranted.

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluation in this case is adequate.  A compensable 
rating is provided for certain manifestations of the service-
connected hearing loss, but the medical evidence reflects 
that those manifestations are not present in this case.  
Moreover, there is no evidence of an exceptional disability 
picture.  The veteran has not required frequent 
hospitalization and marked interference with employment has 
not been shown due to hearing loss.  Additionally, the RO 
considered referral of this issue for consideration of an 
extraschedular rating in the March 2006 rating decision and 
June 2007 supplemental statement of the case, but found that 
referral was not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

New and Material Evidence Evaluation

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for hypertension, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Prior to initial adjudication of the veteran's claim, 
a March 2003 letter satisfied the duty to notify provisions.  
38 U.S.C.A. §  5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 
20 Vet. App. 1, 9-10 (2006) (holding that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim).  
Although the letter did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against reopening the claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, 
VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2003 rating decision, the RO denied the veteran's 
claim to reopen the issue of service connection for 
hypertension because no new and material evidence had been 
submitted to show that hypertension was incurred in or caused 
by active military service.  The veteran did not perfect an 
appeal regarding the claim.  The RO decision is final based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2007).

In April 2005, the veteran filed a claim to reopen the issue 
of entitlement to service connection for hypertension.  In 
March 2006, the RO granted the claim to reopen the issue of 
entitlement to service connection, but denied the claim for 
service connection.  Such determination, however, is not 
binding on the Board, and the Board must first decide whether 
new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).

Because the March 2003 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection for hypertension 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New and material evidence 
can be neither cumulative, nor redundant, of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  "New" evidence 
means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).

The RO denied the claim to reopen the issue of entitlement to 
service connection for hypertension by a rating decision in 
March 2003 on the basis that the evidence did not provide a 
relationship between the veteran's current hypertension and 
his military service.  Evidence before the RO in March 2003 
included the veteran's service medical records, VA medical 
treatment records, and private medical records.  

In an April 1981 service medical record, the blood pressure 
reading was 118/68.  In the veteran's July 1986 separation 
examination, the blood pressure reading was 110/70.  In the 
July 1986 report of medical history, the veteran reported no 
high or low blood pressure disorders.  Service medical 
records are negative for a diagnosis of hypertension.

In a September 1986 VA medical examination, the blood 
pressure reading was 123/75.  The cardiovascular system was 
reported as normal and hypertension was not diagnosed.  In an 
October 1987 VA medical record, the blood pressure reading 
was 136/90.  In a January 1989 VA medical record, the blood 
pressure reading was 130/90.  VA medical records from October 
1993 show diagnoses of and treatment for hypertension.

An August 1993 private medical record noted that the veteran 
took medication for increased blood pressure.  In a November 
1993 private medical record, the blood pressure readings were 
150/100, 160/104, and 140/100.  It was noted that the veteran 
was taking hypertension medication.

In a November 1993 VA physician's letter, the physician 
stated that the veteran was treated for hypertension and the 
blood pressure reading was 140/100.  In a January 1994 VA 
medical record, the blood pressure reading was 138/98 and an 
increase in hypertension medicine was prescribed.

In a March 1994 statement, the veteran stated that 
hypertension began in service.  In an August 1999 statement, 
the veteran stated that during active duty, he was told that 
he had high sodium and was placed on a restricted diet.  He 
stated that he began medication for hypertension in 1993 and 
he was told that his present disorder was directly related to 
active service.

Evidence received after the March 2003 rating decision 
includes VA medical treatment records, private medical 
records, lay statements, and veteran's statements.

In an April 2005 statements, the veteran stated that he could 
no longer work as a commercial driver due to hypertension.  
March 2002, November 2003, February 2004, November 2004, 
February 2005, May 2005, August 2005, January 2006, February 
2006, March 2006, and September 2006 private medical records 
show diagnoses of and treatment for hypertension.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Moreover, in the case of hypertension, service 
connection is granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

In a September 2006 statement, the veteran stated that he had 
"sick calls" from August 1980 to August 1986 with high 
blood pressure readings and a high blood pressure reading 
within the one year of discharge from active military 
service.  In an April 2007 statement, the veteran stated that 
he experienced head pain during service and was told he had 
high blood pressure when he went to sick call.  He stated 
that he was given a profile while overseas on active military 
duty, which included reports of high blood pressure.  In an 
August 2007 statement, the veteran stated that he had 
elevated blood pressure within one year of discharge from 
service.  These statements are not new and material as they 
are duplicative of statements previously made and considered 
by VA.

In an April 2007 lay statement, the veteran's ex-wife stated 
that he had high blood pressure while he was in service and 
that he continued to have headaches related to high blood 
pressure after they married in 1988.  In an April 2007 lay 
statement, the veteran's "significant other" stated that 
the veteran experienced severe headaches and his face became 
extremely red.  She also stated that the veteran was 
"pulled" out of service as a bus driver and independent 
contracting driver due to high blood pressure.  In an April 
2007 lay statement, an acquaintance stated that the veteran 
was unable to work or operate machinery due to medications 
causing drowsiness and stated that there was a change in the 
veteran's health and appearance due to his illness.

Although lay statements are competent evidence as to symptoms 
experienced and observed, lay statements are not competent to 
provide a medical diagnosis that the veteran's current 
hypertension is related to his military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
to establish a medical opinion).

The March 2003 rating decision denied the claim to reopen the 
issue of entitlement to service connection for hypertension 
by a rating decision in March 2003 on the basis that the 
evidence did not provide a relationship between the veteran's 
current hypertension and his military service.  The evidence 
of record received after the March 2003 rating decision 
regarding hypertension is not material as it does not provide 
competent evidence that the veteran's current hypertension is 
related to his active military service.

Accordingly, the veteran's claim for entitlement to service 
connection for hypertension is not reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Moreover, as new and 
material evidence to reopen his finally disallowed claim has 
not been submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

New and material evidence having not been received, the claim 
for entitlement to service connection for hypertension is not 
reopened, and the claim is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


